Citation Nr: 0923835	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for proliferative diabetic retinopathy, bilateral, 
status post panretinal laser photocoagulation with restricted 
visual fields associated with diabetes mellitus (bilateral 
vision disability).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over these claims is currently with 
the RO in Reno, Nevada.  

In May 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. for 
additional development.  The requested actions completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2009, the Board received a statement from the Veteran 
in which he stated that his diabetes and peripheral 
neuropathy had worsened.  He also reported stiffness in his 
shoulders and hips, and that he had suffered strokes.  These 
matters are referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's bilateral eye disability results in blindness 
of the left eye and corrected central vision acuity of no 
worse than 20/70 of the right eye.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for a bilateral vision disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); §§ 38 C.F.R.  §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.75, 4.83, 4.83a, 4.84, 4.84a 
Diagnostic Codes 6013, 6029, 6061-6080 (2008)





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

In Hart, the Court stated that "the relevant temporal focus 
for adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim."  Hart 21 Vet. App. at 509.  The 
Veteran filed his claim for an increase in February 2005 so 
the temporal focus is from February 2004 to the present.  

Service connection was established for the Veteran's 
bilateral vision disability in a September 2000 rating 
decision.  A 50 percent evaluation has been in place under 
38 C.F.R. § 4.84a, Diagnostic Code 6076 since February 2002.  

Ratings for central visual acuity impairment range from a 
noncompensable rating to a rating of 100 percent, depending 
on the degree of visual impairment.  38 C.F.R.  § 4.84a, 
Diagnostic Codes 6061 to 6079.  In addition, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required or if there exists a 
difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  38 C.F.R. § 
4.75.

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.  

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.  

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6073, 6076.  

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.  

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.  

As to loss of field of vision, regulations provide that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76.  The usual perimetric methods will be 
employed, using a standard perimeter and three millimeter 
white test object.  Id.  At least 16 meridians 22 1/2 degrees 
apart will be charted for each eye.  Id.  The charts will be 
made a part of the report of examination and not less than 
two recordings, and three when possible, will be made.  Id.  
The minimum limit for this function is established as a 
concentric central contraction of the visual field to 5 
degrees.  Id.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Id.

38 C.F.R. §4.76, Figure 1., provides a chart of visual field.  
Applying 38 C.F.R. 4.76a Table III to that chart reveals that 
for the right eye, 0 degrees is temporal and 180 degrees is 
nasal and for the left eye, 180 degrees is temporal and 0 
degrees is nasal and, for both eyes, 90 degrees is up and 270 
degrees is down.  In other words, the chart of visual field 
for the left eye is a mirror image of the chart of visual 
field for the right eye.

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
38 C.F.R. § 4.76a.  The number of degrees lost is determined 
at each meridian by subtracting the remaining degrees from 
the normal visual fields given in Table III.  Id.  The 
degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  Id.  The 
difference represents the total remaining degrees of visual 
field.  Id.  The difference divided by 8 represents the 
average contraction for rating purposes.  Id.

Homonymous hemianopsia warrants a 30 percent rating, as does 
bilateral loss of the temporal half of field vision.  38 
C.F.R. § 4.84a Diagnostic Code 6080.  Concentric contraction 
of visual field to 45 degrees but not to 30 degrees warrants 
a 30 percent rating for bilateral loss, and a 10 percent 
rating for unilateral loss, or rate as 20/70.  Id.  
Concentric contraction of visual field to 30 degrees but not 
to 15 degrees warrants a 50 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss, or rate as 
20/100.  Id.  Concentric contraction of visual field to 15 
degrees but not to 5 degrees warrants a 70 percent rating for 
bilateral loss, and 20 percent rating for unilateral loss, or 
rate as 20/200.  Id.  Concentric contraction of visual field 
to 5 degrees warrants a 100 percent rating for bilateral 
loss, and a 30 percent rating for unilateral loss, or rate as 
5/200.  Id.

Note (2) explains that the alternate ratings are to be 
employed when there is a ratable defect of visual acuity, or 
a different impairment of the visual field in the other eye.  
Id.

Under Table III of 38 C.F.R. § 4.76a, the normal visual field 
extent at the eight principal meridians, in degrees, is:  
Temporally: 85; down temporally: 85; down: 65; down nasally: 
50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  
The total is 500 degrees.  

In June 2008, the Veteran underwent a VA examination of his 
eyes and vision by a doctor of optometry.  The examiner 
indicated that he had reviewed the Veteran's claims file and 
the examiner provided a detailed relevant medical history.  
Examination revealed left eye central vision acuity was light 
perception only, whether corrected or uncorrected.  Right eye 
central vision acuity uncorrected was 20/50 far and 20/60 
near and corrected was 20/25 far and 20/20 near.  Right eye 
refraction was plus 1.25 diopter sphere with a plus 2.25 
diopter reading correction.  Left eye refraction was minus 
1.75 diopter sphere with a plus 2.25 diopter reading 
correction.  Ophthalmascopic and biomicroscopic examination 
results were recorded.  

The examiner also diagnosed open angle glaucoma of both eyes, 
as likely as not related to his diabetes.  Of note is that 
glaucoma of the type suffered by the Veteran is rated 
according to central acuity and field vision impairment and 
thus does not warrant a separate rating.  38 C.F.R. 
§§ 4.14, 4.84a Diagnostic Code 6013.  

Included with this examination report are charts of field 
vision test results.  As the Veteran has no vision of his 
left eye, he has completely contracted visual field.  As to 
the Veteran's right eye, his visual field at each principal 
meridian is as follows:  47 degrees temporally, 48 degrees 
down temporally, 46 degrees down, 41 degrees down nasally, 28 
degrees nasally, 20 degrees up nasally, 13 degrees up, and 25 
degrees up temporally.  

This results in an average concentric contraction of 33 1/2 
degrees for his right eye.  Under Note (2) of Diagnostic Code 
6080, this is equivalent to a Snellen index of 20/70.  
Applying that Snellen index to Table V of section 4.84a 
yields a rating no higher than that already assigned.  

A 50 percent rating is assigned where there is blindness in 
one eye and 20/70 central vision acuity in the other eye.  In 
order to receive a rating higher than 50 percent disabling 
with blindness in one eye, the central vision acuity of the 
other eye must be 20/100 or worse.  Here, the poorest central 
visual acuity of the Veteran's right eye is 20/60.  Taking 
into consideration the field vision test results and 
application of 38 C.F.R. § 4.84a Diagnostic Code 6080 Note 
(2), the RO has assigned a central vision acuity of 20/70 and 
appropriately assigned a 50 percent rating.  A higher rating 
is not warranted because all evidence of record shows that 
the Veteran's right eye central vision acuity is no worse 
than 20/70, even taking into account the field vision test 
results.  

No evidence of record during the relevant period shows that 
the Veteran's visual acuity, whether central or field, 
warrants a higher rating than the rating indicated by the 
results of the most recent examination.  For example, in 
February 2007 uncorrected central visual acuity of the right 
eye was 20/40 far and 20/80 near, corrected central visual 
acuity of the right eye was 20/25 far and 20/20 near and 
uncorrected visual acuity of the left eye was 20/300 far and 
"count two fingers."  At that time, field vision of the 
right eye was measured as 46 degrees temporally, 52 degrees 
down temporally, 55 degrees down, 42 degrees down nasally, 25 
degrees nasally, and 22 degrees up nasally, 15 degrees up, 
and 22 degrees up temporally.  This results in an average 
concentric contraction of 34 degrees, which corresponds to a 
Snellen index of 20/70 for the right eye.  These results do 
not show a 20/100 or worse central vision acuity of the right 
eye and therefore do not warrant a rating higher than 50 
percent.  Results from prior to 2007 are less favorable to 
the Veteran's claim.  

Based on the above and considering all relevant evidence of 
record, the rating schedule does not provide for a rating 
higher than 50 percent disabling for the Veteran's bilateral 
eye disability.  

In 2005, the Veteran underwent a blepharoplasty and ptosis 
repair.  On examination in June 2008 he was found to have a 
one millimeter ptosis of the right upper lid and 
dermatochalasis of both eyes.  There is no evidence that the 
Veteran's ptosis or dermatochalasis is part of his diabetic 
related eye disability.  As the examiner specifically related 
the Veteran's glaucoma to his diabetes, it is reasonable to 
assume that if these skin conditions were so related the 
examiner would have made some comment in that regard.  Thus, 
these skin conditions cannot form the basis for a rating for 
disfigurement.  

Also considered by the Board is whether the Veteran's 
bilateral eye disability presents an unusual disability 
picture warranting referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

During the June 2008 examination, the Veteran reported that 
he has difficulty seeing at night and has some floating spots 
in his right eye with resultant difficulty focusing around 
the spots.  He suffered right eye vitreous hemorrhage in 2007 
and 2008 and underwent blepharoplasty and ptosis repair in 
2005.  During an April 2005 VA examination the Veteran 
reported pain in and around both eyes.  

Arguably the rating schedule does not account for the 
reported eye pain, difficulty seeing at night, and difficulty 
seeing around the floating spots.  This leads the Board to 
the conclusion that the first element of the Thun analysis 
has been met here.  The second element, that of "related 
factors" is not met.  The Veteran's eye disability has 
resulted in the need for blepharoplasty during the relevant 
rating period, however this cannot be construed as 'frequent 
hospitalization'.  As to interference with employment, the 
Veteran has been awarded a total rating based on individual 
unemployability so he is being compensated for the 
interference with employment caused by his bilateral eye 
disability.  The Board does not find the other reported 
factors to be of the same nature or degree as the examples 
provided in § 3.321(b).  For these reasons, the Board finds 
that referral for extraschedular consideration is not 
warranted in this case.  

The preponderance of evidence is against assigning a higher 
schedular rating or referring this matter for extraschedular 
consideration.  Hence, the appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2008 that fully addressed 
all three notice elements.  That letter informed the Veteran 
as the evidence required to substantiate his claim for an 
increased rating for his bilateral eye disability, included 
the text of the diagnostic codes under which his disability 
is rated, and informed the Veteran of his and VA's respective 
duties in obtaining evidence and how VA assigns effective 
dates.  

The May 2008 letter was not sent prior to the initial 
unfavorable decision on the claim by the RO.  However, the RO 
issued a supplemental statement of the case in March 2009 
since which time the Veteran has had sufficient opportunity 
to participate in the processing of his claim.  Hence, the 
timing error was cured.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  Also associated with the claims file are treatment 
records from Mountainview Hospital and Medical Center.  Those 
records do not add information pertinent to rating the 
Veteran's bilateral eye disability.  VA afforded the Veteran 
vision and eye examinations by a doctor of optometry in April 
2005, February 2007, and June 2008.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


